USCA4 Appeal: 21-7573      Doc: 6        Filed: 11/28/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7573


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTHONY DERRELL FOYE, a/k/a Ace, a/k/a Bull,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:16-cr-00130-MSD-LRL-2; 2:20-cv-
        00074-MSD)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Anthony Derrell Foye, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7573       Doc: 6         Filed: 11/28/2022      Pg: 2 of 3




        PER CURIAM:

               Anthony Derrell Foye seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               Limiting our review of the record to the issues raised in Foye’s informal brief, we

        conclude that Foye has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”); In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our settled rule is simple:

        absent exceptional circumstances, we do not consider issues raised for the first time on

        appeal.” (cleaned up)). Accordingly, we deny a certificate of appealability and dismiss the

        appeal.



                                                      2
USCA4 Appeal: 21-7573         Doc: 6    Filed: 11/28/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3